     Case: 1:18-cv-07647 Document #: 85 Filed: 10/22/19 Page 1 of 2 PageID #:874




               IN THE UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

HECTOR HERNANDEZ and
CHARLES TERMINI, individually, and on behalf
of all others similarly-situated,

       Plaintiffs,                                          Case No. 18-cv-7647

v.                                                          The Honorable Judge John Z. Lee

WILLIAM HELM, in his individual capacity;                   Magistrate Judge Mary Rowland
JOSEPH ALESIA, in his individual capacity;
KEVIN MARTIN, in his individual capacity; and,
the CITY OF CHICAGO, as a municipal
corporation and as indemnitor,

      Defendants.
_____________________________________________________________________________

         NOTICE OF SERVICE OF FOURTH SUPPLEMENTAL PLAINTIFFS’
                        MANDATORY DISCLOSURES

       Plaintiffs hereby give due notice, through undersigned counsels, Cass T. Casper, TALON

LAW, LLC, and Gianna Scatchell, Esq., Law Offices of Gianna Scatchell, that they have served

this Notice and the required Supplemental Mandatory Disclosures under this Court’s Mandatory

Initial Discovery Standing Order on counsel of record for the Defendants on October 22, 2019

via electronic service to the email addresses as follows:

Jessica Durkin, Esq.          jessica.durkin@cityofchicago.org
Scott Crouch, Esq.            scott.crouch@cityofchicago.org

                                                      Dated: October 22, 2019

                                                      /s Cass T. Casper
                                                      ____________________________________
                                                      Cass T. Casper
                                                      One of Plaintiffs’ Attorneys
                                                      TALON LAW, LLC
                                                      105 West Madison Street, Suite 1350
                                                      Chicago, Illinois 60602
                                                      P: (312) 351-2478
Case: 1:18-cv-07647 Document #: 85 Filed: 10/22/19 Page 2 of 2 PageID #:875




                                        F: (312) 276-4930
                                        E: ctc@talonlaw.com
